EXHIBIT 10-3

REVOLVING LINE OF CREDIT
PROMISSORY NOTE

$14,000,000.00

November 18, 2005

 

Orlando, Florida

          FOR VALUE RECEIVED, the undersigned, PINEAPPLE HOUSE OF BREVARD, INC.,
a Florida corporation (“Maker”) promises to pay to the order of BRANCH BANKING
AND TRUST COMPANY (hereinafter called the “Bank” or, together with any other
holder of this note, the “Holder”) or order, at its place of business at 255
South Orange Avenue, Suite 112, Orlando, Florida 32801, or at such other place
as the Holder of this Note may designate in writing, the principal sum of
FOURTEEN MILLION AND NO/100 DOLLARS ($14,000,000.00), or so much thereof as is
from time to time disbursed pursuant to the Loan Agreement between Maker and
Holder dated of even date herewith (the “Loan Agreement”), together with
interest thereon at the Interest Rate, in lawful money of the United States,
which shall be legal tender in payment of all debts and dues, public and
private, at the time of said payment, said principal and interest to be payable
as set forth below.

          1.          INTEREST RATE.

                       (a)          Interest shall be due and payable on the
outstanding principal balance at a per annum rate (the “Interest Rate”) equal to
the sum of (a) one hundred eighty-five basis points (1.85%) and (b) the “LIBOR
Rate” as defined below. The initial Interest Rate of five and ninety-four
one-hundredths percent (5.94%) per annum shall remain the applicable Interest
Rate until the first change in the LIBOR rate (which date shall be the first
“Change Date”). On the first Change Date, the Interest Rate shall be adjusted to
a rate equal to 1.85% in excess of the new LIBOR Rate, and said Interest Rate,
as revised, shall remain in effect until the next succeeding Change Date
(hereinafter defined). The Interest Rate shall be adjusted on each Change Date
in accordance with each change in the Libor Rate.

                        (b)          “LIBOR” shall mean the average rate
(rounded upward, if necessary, to the next higher of 1/100th of 1.0%) quoted in
the Wall Street Journal (credit markets section) on the determination date for
deposits in U.S. Dollars offered in the London InterBank Market to five major
European banks, or if the above method for determining LIBOR shall not be
available, a rate shall be used determined by the Lender in its sole discretion
as a rate being paid, as of the determination date, by first class banking
organizations (as determined by Lender) in the London InterBank Market for U.S.
dollar deposits.

                        (c)          “LIBOR Rate” shall mean a rate of interest
per annum equal to 30-day LIBOR, which shall be adjusted monthly on the first
day of each month (the “Change Date”) for each LIBOR Interest Period. If the
first day of any month falls on a day when Lender is closed, the LIBOR rate
shall be determined as of the last preceding business day. The LIBOR Rate shall
be adjusted for any change in the LIBOR Reserve Percentage so that Lender shall
receive the same yield.

--------------------------------------------------------------------------------




                        (d)          “LIBOR Reserve Percentage” shall mean the
maximum aggregate rate at which reserves (including, without limitation, any
marginal supplemental or emergency reserves) are required to be maintained under
Regulation D by member banks of the Federal Reserve System with respect to
dollar funding in the London InterBank Market. Without limiting the effect of
the foregoing, the LIBOR Reserve Percentage shall reflect any other reserves
required to be maintained by such member banks by reason of any applicable
regulatory change against (a) any category of liability which includes deposits
by reference to which the LIBOR Rate is to be determined; or (b) any category of
extensions of credit or other assets related to LIBOR.

                        (e)          Interest shall be calculated on the basis
of a 360-day year, actual days elapsed.

          2.          MATURITY DATE.  November 18, 2007.

          3.          PAYMENTS.  Interest at the Interest Rate on the principal
balance of the indebtedness outstanding from time to time shall be payable
beginning on December 18, 2005, and shall be payable on the 18th day of each
successive month thereafter until the Maturity Date at which time all unpaid
principal and interest shall be payable in full.

          4.          MORTGAGE AND SECURITY AGREEMENT.  As security for the
payment of the indebtedness evidenced by this Note (“Liabilities”), the
undersigned (among other things) has granted or has caused to be granted to
Holder a Mortgage and Security Agreement dated of even date herewith encumbering
and conveying real estate and property therein described and duly recorded among
the public records of BREVARD County, Florida (“Mortgage”).  Holder is given a
lien upon and a security interest in all property of the undersigned now or at
any time hereafter in the possession of Holder in any capacity whatsoever,
including but not limited to any balance or share of any deposit, certificate of
deposit, trust or agency account, as security for the payment of this Note and
the Holder is hereby authorized to apply, on or after maturity (whether by a
acceleration or otherwise) to the payment of this debt any such funds or
property in possession of the Holder belonging to each Obligor, in such order of
application as Holder may from time to time elect, without advance notice.

          5.          DEFAULT RATE.  This note and all sums due hereunder shall
bear interest from the date when due (without any prior notice from Holder to
Maker or any Obligor), whether by lapse of time or on acceleration, and also
after any judgement which may be entered against any Obligor and in favor of
Holder, at the Default Rate (as hereinafter defined) until paid.  The Default
Rate shall be a rate of interest equal to the highest rate allowed by law until
paid.

          6.          INTEREST LIMITATION.  Anything in this note, the Mortgage
or any other agreements or arrangements with the undersigned in connection with
the loan evidenced by this Note to the contrary notwithstanding, in no event
shall the amount of interest due hereunder, together with all amounts reserved,
charged, or taken by Holder as compensation for fees, services, or expenses
incidental to the making, negotiation or collection of the loan evidenced
hereby, which are deemed to be interest under applicable law, exceed the maximum
rate of interest on the unpaid principal balance hereof allowed from time to
time by applicable law.  If any sum is collected in excess of the applicable
maximum rate of interest, the excess sum collected shall be applied to reduce
the principal debt or be refunded to Maker, at Holder’s option.

2

--------------------------------------------------------------------------------




          7.          CONSENT AND WAIVER.  Each Obligor (which term shall mean
and include each Borrower, Maker, Guarantor, and all others who may become
liable for all or any part of the obligations evidenced and secured hereby),
does hereby, jointly and severally:  (a) consent to any forbearance or extension
of the time or manner of payment hereof and to the release of all or any part of
any security held by the Holder to secure payment of this Note and to the
subordination of the lien of the mortgage and any other instrument of security
securing this Note as to all or any part of the property encumbered thereby, all
without notice to or consent of that party;  (b) agree that no course of dealing
or delay or omission or forbearance on the part of the Holder in exercising or
enforcing any of its rights or remedies hereunder or under any instrument
securing this Note shall impair or be prejudicial to any of the Holder’s rights
and remedies hereunder or to the enforcement hereof and that the Holder may
extend, modify or postpone the time and manner of payment and performance of
this Note and any instrument securing this Note, may grant forebearances and may
release, wholly or partially, any security held by the Holder as security for
this Note and release, partially or wholly, any person or party primarily or
secondarily liable with respect to this Note, all without notice to or consent
by any party primarily or secondarily liable hereunder and without thereby
releasing, discharging or diminishing its rights and remedies against any other
party primarily or secondarily liable hereunder;  (c) waive notice of acceptance
of this Note, notice of the occurrence of any default hereunder or under any
instrument securing this Note and presentment, demand, protest, notice of
dishonor and notice of protest and notices of any and all action at any time
taken or omitted by the Holder in connection with this Note or any instrument
securing this Note and waives all requirements necessary to hold that party to
the liability of that party;  (d) waive any “venue privilege” and/or “diversity
of citizenship privilege” which they have now or have in the future, and do
hereby specifically agree, notwithstanding the provision  of any state or
federal law to the contrary, that the venue for the enforcement, construction or
interpretation of this note shall be the County Court, Circuit Court or Federal
Court selected by the Holder hereof and they do hereby specifically waive the
right to sue or be sued in the court of any other county in the State of
Florida, any court in any other state or country or in any federal court, or in
any state or federal administrative tribunal.

          8.          ATTORNEYS’ FEES.  All parties liable for the payment of
this Note agree to pay the Holder in addition to the principal, premium and
interest due and payable hereon, reasonable paralegal fees, attorneys’ fees and
costs, whether or not an action be brought, for the services of counsel employed
after maturity or default to collect this Note or any principal or interest due
hereunder, or to protect the security, if any, or enforce the performance of any
other agreement contained in this Note or in any instrument of security executed
in connection with the loan evidenced hereby, including, but not limited to
costs, paralegal fees and attorneys’ fees and costs on any trial, or appellate
proceedings, or in any proceedings under the United States Bankruptcy Code or in
any post judgment proceedings.

          9.          EVENTS OF DEFAULT.  The happening of any of the following
events shall constitute a default or Event of Default hereunder:  (a) failure of
any Obligor to pay any principal, interest or any other sums required hereunder
when due under this Note; or (b) a default or Event of Default shall occur in
any instrument securing this Note or in any other instrument executed in
connection with the loan evidenced hereby.

3

--------------------------------------------------------------------------------




          10.        ACCELERATION.  If a default or Event of Default shall occur
hereunder and such default shall continue for ten (10) days then at the option
of the Holder, the entire principal sum then remaining unpaid together with any
premiums and accrued interest shall immediately become due and payable without
notice or demand, and said principal  and premiums shall bear interest from such
date at the highest legal rate permitted by law, from time to time, to be
charged by Holder, it being agreed that interest not paid when due shall, at the
option of the Holder, draw interest at the rate provided for in this paragraph.
Failure to exercise the above options shall not constitute a waiver of the right
to exercise the same in the event of any subsequent default.  If this Note is
payable upon demand, then no terms or provisions contained in this paragraph
shall be deemed or interpreted to alter or abrogate the demand nature of this
Note or the rights of Holder under a demand instrument.

          11.         OTHER REMEDIES.  If a default or an Event of Default shall
occur Holder shall have in addition to its remedies under the Mortgage, this
Note, Loan Agreement, and/or any other instrument securing or executed in
conjunction with the loan evidenced hereby and applicable law all the remedies
of a secured party under the Uniform Commercial Code of the State of Florida
and, without limiting the generality of the foregoing, Holder shall have the
right, at its option, and without notice or demand, to declare the entire amount
of this Note remaining unpaid, and all other liabilities selected by Holder,
immediately due and payable, less any unearned interest or other charges and any
rebates required by law (it being the intention hereof that under no
circumstances shall Holder be entitled to receive at any time any charges not
allowed or permitted by law or any interest in excess of the maximum allowed by
law); to set off against this Note all money owed by Holder in any capacity to
the undersigned or any guarantor hereof, whether or not due; and Holder shall be
deemed to have exercised such right of setoff and to have made a charge against
any such money immediately upon the occurrence of such default even though such
charge is made or entered in the books of Holder subsequent thereto.  Upon
disposition of any collateral after the occurrence of any default, undersigned
shall be and remain liable for any deficiency; and Holder shall account to
undersigned for any surplus, but Holder shall have the right to apply all or any
part of such surplus (or to hold the same as a reserve) against any and all
other liabilities of undersigned to Holder.

          12.         FLORIDA LAW.  This Note is executed under seal and
constitutes a contract under the laws of the State of Florida, and shall be
enforceable in a Court of competent jurisdiction in that State, regardless of in
which State this Note is being executed.

          13.         HEADINGS.  The headings of the paragraphs contained in
this Note are for convenience of reference only and do not form a part hereof
and in no way modify, interpret or construe the meaning of the parties hereto.

          14.         DOCUMENTARY STAMPS.  Documentary stamps in the amount
required by Florida Law have been purchased and affixed to the Mortgage of even
date which secures this Note.

          15.         LATE CHARGE.  The undersigned promises to pay to the
Holder of this note a “late charge” not to exceed an amount equal to five per
cent (5%) of any principal or interest which is not paid within ten (10) days
from the due date thereof to cover the extra expense involved in handling
delinquent payments. Collection or acceptance by Holder of such late charge
shall not constitute a waiver of any remedies of Holder provided herein.

4

--------------------------------------------------------------------------------




          16.         CROSS DEFAULT.  A default under this Note shall be and
constitute a default under any and all other notes or other evidence of
indebtedness and any instruments of security therefor in which an Obligor is
liable and of which the Holder is the Holder and a default under any other loan
any Obligor has at anytime to Holder or any other lender shall be a default
hereunder. 

          17.         MISCELLANEOUS.

                       (a)          The term “Maker”, as used herein, in every
instance shall include the Maker’s heirs, executors, administrators, successors,
legal representatives and assigns, and shall denote the singular and/or plural,
the masculine and/or feminine, and natural and/or artificial persons whenever
and wherever the context so requires or admits.

                       (b)          This Note may not be changed orally, but
only by an agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.

          All payments made on the indebtedness evidenced by this Note shall be
applied first to repayment of monies paid or advanced by Holder on behalf of the
Maker in accordance with the terms of the Mortgage securing this Note, and
thereafter shall be applied to payment of accrued interest, and lastly to
payment of principal.

          The interest rate charged under this loan is authorized by Section
687.12, Florida Statutes and by Chapter 655, Florida Statutes and any applicable
federal laws or regulations.

          The principal balance hereof may be borrowed and re-borrowed from time
to time during the term hereof in accordance with the terms of the Loan
Agreement but may not exceed at any one time an outstanding principal balance of
$14,000,000.00.

          PAYMENT IN FULL OF THIS NOTE SHALL NOT RESULT IN ITS TERMINATION AS
LONG AS THE LOAN AGREEMENT IS IN EFFECT.

MAKER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE INCLUDING BUT NOT LIMITED
TO ANY POST JUDGEMENT ACTIONS AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE HOLDER MAKING THE LOAN OR EXTENSION OF CREDIT
EVIDENCED BY THIS NOTE.

 

/s/  SRW   (Initials)

 

--------------------------------------------------------------------------------

 

 

 

Address of Maker:

 

 

 

“MAKER”

1684 W. Hibiscus Blvd.

 

 

Melbourne, Florida 32901

PINEAPPLE HOUSE OF BREVARD, INC.,

 

a Florida corporation

 

 

 

 

By:

/s/  Stephen R. Wherry

 

 

--------------------------------------------------------------------------------

 

 

STEPHEN R. WHERRY

 

 

Treasurer

 

 

 

 

TAXPAYER IDENTIFICATION NUMBER:  02-0659233

5

--------------------------------------------------------------------------------